TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 7, 2017



                                      NO. 03-91-00374-CV


                  Rickey D. Wright and Rick's Floor Store, Inc., Appellants

                                                 v.

                                  John C. (Jack) Rose, Appellee




        APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that appellants have not prosecuted their appeal and did not comply with a notice

from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution.

Appellants shall pay all costs relating to this appeal, both in this Court and the court below.